0 ’Neill, J.
The single question presented to this court for decision is whether the court below erred in determining that the facts alleged in the petition are insufficient to constitute a cause of action.
Plaintiff’s action is based upon Section 723.01, Revised Code, which states :
“Municipal corporations shall have special power to regu*55late the use of the streets. The legislative authority of such municipal corporations shall have the care, supervision, and control of public highways, streets, [and] avenues * * * within the municipal corporation, and shall cause them to be kept open, in repair, and free from nuisance. ’ ’
Section 2105.05 of the City of Columbus Traffic Code states:
“The Safety Director shall establish and designate * # * yield right of way intersections, at which intersections shall be maintained the appropriate traffic control devices to regulate traffic and promote public safety. The Safety Director shall have all necessary authority to erect, or cause to be erected, appropriate and legible signs or markers, upon which shall be displayed * * * the words ‘yield right of way’, at all intersections designated by said director as yield right of way intersections.”
It is clear from this section that the Safety Director effectively establishes and designates an intersection as a yield-right-of-way intersection by the erection of a sign or marker which displays the words, “yield right of way.” This is the only way that the motoring public approaching such an intersection can be advised of such designation.
There was no duty upon the Safety Director to erect yield-right-of-way signs at the intersection involved in this cause of action. Had there been no yield-right-of-way sign erected at this intersection there could be no nuisance.
The plaintiff’s petition alleges that “at all times # * * the ‘yield’ sign” at this intersection 11 was totally obscured by tree limbs and leaves,” and at another point the petition alleges that the city installed the “yield” sign in a location where it was obscured.
There was, therefore, in fact no yield sign at this intersection. It was the same as if there had been a post with a metal or plastic board attached thereto which was blank. There is no allegation in the petition that either the plaintiff’s driver or the driver of the truck knew of such sign at such intersection, or saw it, or relied upon it, or was misled by it. In fact, the only allegation is that whatever was there in the way of a marker was totally obscured from everybody at all times. Under the statute, where there is no sign at an intersection there *56is no nuisance, and in this case there was in fact no sign and, therefore, no nuisance. If there was no nuisance, under the plaintiff’s own allegations in his petition, there is no liability.
At an intersection at which there is no yield-right-of-way sign, Section 2131.13 of the City of Columbus Traffic Code governs the flow of traffic. It provides in pertinent part:
“Excepting where otherwise provided, the operator of a vehicle or trackless trolley shall yield the right of way at an intersection to a vehicle or trackless trolley approaching from the right.”
This section (Section 4511.41, Revised Code, contains a similar provision) applies to the facts of the instant case.
It may be fairly inferred from the allegations of the petition that plaintiff’s driver did not obey that traffic regulation, and that this failure so to do, rather than the obscurity of the yield-right-of-way sign, was the proximate cause of the collision.
In Tolliver v. City of Newark (1945), 145 Ohio St. 517, plaintiff’s vehicle entered an intersection and was struck by another vehicle proceeding from a stop street. The plaintiff brought suit against the city on the theory of nuisance, alleging that the stop sign had been placed on the wrong street (contrary to authorization by council ordinance); that she had “been aware for a long time prior to the said collision of the location of said stop signs and drove into said intersection in reliance upon said stop signs as giving * # * [her] the right of way”; and that the fact that the stop signs had been wrongly placed was a proximate cause of her injury.
The court held that she had not stated a cause of action, basing its holding upon four factors: (1) There were no facts showing that the sign was wrongly placed; (2) a municipality is not liable for the manner in which traffic is regulated on its streets; (3) an ineffective traffic signal is not a nuisance; and (4) the erection of the stop sign was not the proximate cause of the injury.
The court limited the application of Section 3714, G-eneral Code (Section 723.01, Revised Code), to “cases which involve the construction or maintenance of the street or physical obstructions or hindrances to traffic.” Tolliver v. City of Newark, *57supra, at page 523. That case was reaffirmed, per curiam, in Imfeld, Admr., v. City of Hamilton (1956), 166 Ohio St. 11.
In Tolliver, supra, three judges dissented. An analysis of that dissent shows that its focus was upon the misleading of plaintiff hy the erecting of allegedly unauthorized stop signs and her reliance upon the signs as giving her the right-of-way. The dissenters ’ view was that this was sufficient to present the issue of proximate cause for determination by a jury.
The instant case presents no such problem because there is no allegation of knowledge or reliance on the part of plaintiff’s driver.
A “yield” right-of-way sign erected at the intersection of two city streets, which was totally obscured at the time it was first erected and has been totally obscured at all times since then, does not create a nuisance pursuant to the provisions of Section 723.01, Revised Code.
The judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman and Schneider, JJ., concur.
Brown, J., concurs in the judgment on the basis of paragraph five of the syllabus of Tolliver v. City of Heno ark, 145 Ohio St. 517.
Matthias and Herbert, JJ., dissent.